Citation Nr: 0400041	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic, severe depressive neurosis, currently evaluated as 
50 percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the veteran's request for 
a disability evaluation in excess of 50 for his service-
connected depressive neurosis The veteran had active service 
from January 1995 to April 1996.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his chronic depressive neurosis does 
not accurately reflect the severity of that disability.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

Additionally, the veteran also claims that he is entitled to 
a total disability evaluation based on individual 
unemployability (TDIU) as a result of his service-connected 
chronic depressive neurosis.  The Board finds that the issue 
of an increased disability evaluation for chronic depressive 
neurosis raises questions as to the parameters of the 
veteran's disability and is inextricably intertwined with the 
issue of entitlement to TDIU.  Therefore, the Board may not 
properly review the veteran's claim for entitlement to TDIU 
until the RO develops and adjudicates the veteran's claim of 
entitlement to an increased disability evaluation for chronic 
depressive neurosis.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to an increased disability for his 
chronic depressive neurosis, failed to inform the veteran of 
the evidence needed to substantiate his claim, the veteran's 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain evidence.  The Board 
acknowledges that the veteran was provided with such notice 
with regard to his and VA's rights and responsibilities with 
regard to his claim of entitlement to TDIU in a May 2002 
letter from the RO.  However, the Board notes that 
notification of the provisions of the VCAA, without a 
discussion of the necessary evidence to be obtained with 
regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  As a 
consequence, the veteran's claim for an increased disability 
evaluation was certified to the Board without the veteran 
being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.   
However, the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA.

Moreover, VA medical records dated during various intervals 
from September 2001 through December 2002 are of record.  
However, it is unclear from the evidence of record whether 
there are additional VA medical records available, 
particularly from October 2000 through September 2001 and 
from December 2002 through the present.  See 38 C.F.R. 
§ 3.400(o)(2).  Similarly, there is no evidence that the RO 
attempted to obtain any additional treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claim of 
entitlement to an increased disability evaluation for 
dysthymia and anxiety disorder, as a component of a 
depressive process, any additional medical records related to 
the veteran's treatment for his dysthymia and anxiety 
disorder should be associated with the veteran's claims file.

Furthermore, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his chronic depressive neurosis.  The Board observes that the 
veteran was afforded a VA examination in March 2002 and that 
a report of that examination is associated with the veteran's 
claims file.  Nevertheless, the VA examination report and VA 
treatment records create a question as to the veteran's 
disability picture under the Schedule for Rating 
Disabilities, and more specifically, under 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9405 (2003).  Likewise, the 
VA examination reports do not provide the necessary 
information to determine whether the veteran's service-
connected depressive neurosis is so severe that it is 
impossible for him to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2003).  
 
In this regard, the Board notes that the veteran has been 
diagnosed with depressive neurosis, a schizoaffective 
disorder, and an obsessive-compulsive disorder, as well as a 
variety of nonservice-connected physical disabilities.  
Likewise, the Board observes that the VA examiner, upon 
objective examination, found that other than the veteran had 
mild memory impairment and abstraction difficulties, 
persistent worrying suggestive of an obsessive-compulsive 
personality disorder, and chronic depression.  Nonetheless, 
the VA examiner opined that veteran had a "characterological 
disorder suggestive of an individual who [desires close 
personal contact,] but yet is overly fearful of rejection."  
The VA examiner also noted that the veteran had a heart 
attack and that the veteran believed that he could not longer 
"handle the stress of work as a result of his physical 
condition."  However, the VA examiner did not attempt to 
distinguish between the veteran's physical problems, 
personality disorder, and his service-connected psychiatric 
disorder in an effort to accurately evaluate the 
manifestations and extent of the veteran's symptomatology and 
the veteran's resulting social and occupational impairment.  
Further, the veteran's treatment records indicate that the 
veteran was hospitalized in November 2002 for treatment of 
his depressive symptoms, but it is unclear from the record 
whether this hospitalization represented an acute episode of 
depression or whether his hospitalization was indicative of a 
permanent worsening of his psychiatric disorder.  More 
significantly, the veteran's treatment records and the VA 
examination report listed the veteran's Global Assessment of 
Functioning (GAF) score as varying from 20 to 51, without an 
explanation as to the disparities between the assigned GAF 
scores and without differentiating the impact of the 
veteran's physical disorders and his psychiatric disorders.  

In addition, the medical evidence is conflicting as to 
whether the veteran is considered unemployable.  The Board 
acknowledges that the veteran's VA provider, during his 
hospitalization, opined that the veteran is unemployable, and 
that the VA examiner opined that the veteran was no longer 
employable due to "both physiological and psychological 
factors."  However, the VA examiner failed to provide an 
opinion as to whether the veteran's service-connected 
depressive neurosis, standing alone, is of sufficient 
severity to realistically render the veteran unable to obtain 
and retain substantially gainful employment.  In short, it is 
unclear from the evidence of record whether the veteran's GAF 
scores and symptomatology are manifestations attributed to 
his service-connected chronic depressive neurosis or to his 
other nonservice-connected disorders.  The Board cannot 
render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  

As such, the Board finds that the veteran should be afforded 
an additional VA examination in order to better delineate the 
veteran's various disorders, assess the severity, 
symptomatology, and manifestations of the veteran's chronic 
depressive neurosis, and to clarify the GAF scores assigned 
to the veteran's service-connected chronic depressive 
neurosis.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of 
Quartuccio v. Principi, supra, Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra, and the Veterans 
Benefits Act of 2003, Pub . L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an increased 
disability evaluation for his chronic, 
severe depressive neurosis.   The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
chronic depressive neurosis.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to the 
veteran's complete VA medical records for 
the period from October 2000 through 
September 2001 and from December 2002 to 
the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his chronic 
depressive neurosis, including clinical 
findings correlating with the pertinent 
schedular criteria.  See 38 C.F.R. 
§ 4.125-4.130 Diagnostic Code 9405 
(2003).  The examining physician should 
review the claims file, conduct all 
indicated evaluations and studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions.  The examiner is also requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected chronic depressive 
neurosis.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment.  The 
examiner should also determine whether 
the veteran is capable of obtaining and 
retaining substantially gainful 
employment.  The examiner should provide 
a rationale that discusses relevant 
objective symptomatology and 
manifestations of the veteran's 
depressive neurosis, distinguishing those 
symptoms and manifestations due solely to 
the veteran's psychiatric disorder from 
those due to his physical disorders.  The 
examiner is also requested to review the 
veteran's records with a view towards 
assessing the extent and severity of the 
veteran's service-connected depressive 
neurosis disorder, from October 2000 to 
the present.  The examiner should also 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annual, between October 2000 and the 
present, including an explanation of all 
significant variations.   The examiner is 
requested to provide a complete rationale 
for all opinions offered.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




